IN THE SUPREME COURT OF THE STATE OF DELAWARE

NATHAN L. GUINN, §
§
Defendant Below, § No_ 141, 2015
Appellant, §
§
V- § Court Below—Superior Court
§ of the State of Delaware,
STATE OF DELAWARE’ § in and for Kent County
PlaintiffBeIOW, § Cr. ID No. 0207018218
Appellee. §

§

Submitted: April 14, 2015
Decided: June 9, 2015

Before STRINE, Chief Justice; HOLLAND, and VALIHURA, Justices.
0 R D E R

This 9th day of June 2015, upon consideration of the appellant’s opening
brief, the State’s motion to afﬁrm, and the record below, it appears to the Court
that:

(1) The appellant, Nathan L. Guinn, ﬁled this appeal from the Superior
Court’s denial of his motion for correction of sentence. The State of Delaware has
ﬁled a motion to afﬁrm the judgment below on the ground that it is manifest on the
face of Guinn’s opening brief that his appeal is without merit.1 We agree and

afﬁrm.

1 Supr. Ct. R. 25(3).

(2) The record reﬂects that, in May 2003, a Superior Court jury found
Guinn guilty of Possession with Intent to Deliver a Narcotic Schedule II Controlled
Substance (“PWITD”), Possession of a Narcotic Schedule II Controlled Substance
Within 300 Feet of a Park, and Possession of Drug Paraphernalia. Guinn was
sentenced to a total period of thirty-years of Level V incarceration, suspended after
sixteen years and nine months. This Court afﬁrmed the Superior Court’s judgment
on direct appeal.2

(3) On June 2, 2014, Guinn ﬁled a motion for correction of sentence.
Guinn also ﬁled a motion to compel and a motion for appointment of counsel. The
Superior Court denied the motions in an order dated February 25, 2014. This
appeal followed.

(4) In his opening brief on appeal, Guinn argues that the Superior Court
erred in denying his motion for correction of sentence because his enhanced
sentence for PWITD is illegal. Guinn’s PWITD sentence was enhanced under 16
Del. C. § 4763(a)(3). At the time Guinn was convicted, Section 4763(a)(3)
provided that the minimum term of imprisonment for a defendant with a second
PWITD conviction was thirty years and the mandatory minimum term of
imprisonment was ﬁfteen years. Guinn contends that his enhanced PWITD

sentence is illegal because the Superior Court did not ask him to admit or deny any

2 Guinn v. State, 841 A.2d 1239 (Del. 2004).

previous conviction at sentencing as required by 11 Del. C. § 4215(a). The
transcript of Guinn’s sentencing does not reﬂect that any of the parties disputed
that Guinn had a previous PWITD conviction and Guinn does not claim that he
lacked a previous PWITD conviction.

(5) Guinn attacks the manner in which his sentence was imposed.3 A
motion to correct a sentence imposed in an illegal manner must be brought within
ninety days after the sentence is imposed.4 Guinn ﬁled his motion for correction of
illegal sentence more than ninety days after imposition of his sentence. Having
reviewed the record, we do not discern any exceptional circumstances that would
permit consideration of Guinn’s claim. The Superior Court did not err in denying

Guinn’s motion for correction of sentence.

3 See, e.g., McLeafv. State, 2007 WL 2359554, at *1 (Del. Aug. 20, 2007) (holding motion for
correction of illegal sentence based on contention that habitual offender hearing occurred outside
defendant’s presence was actually a motion for correction of a sentence imposed in an illegal
manner); Fennel! v. State, 2005 WL 1950215, at *1 (Del. July 19, 2005) (holding that defendant
who claimed the State did not prove previous conviction was complaining that his sentence was
imposed in illegal manner).

4 Super. Ct. R. 35(a) (“The court. . .may correct a sentence imposed in an illegal manner within
the time provided herein for the reduction of sentence”); Super. Ct. R. 35(b) (“The court will
consider an application made more than 90 days after the imposition of sentence only in
extraordinary circumstances or pursuant to 11 Del. C. § 4217.”).

{.353

NOW, THEREFORE, IT IS ORDERED that motion to afﬁrm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

BY THE COURT:

W

ustice